coffee table was taken as long as a year after the search was conducted.
                 Appellant fails to demonstrate deficiency or prejudice. Appellant's brief is
                 devoid of any citation to the appendices, in clear violation of NRAP
                 28(a)(9)(A), and we are unable to find in the appendices any reference to a
                 photograph of a search warrant. Appellant's claim is bare insofar as he
                 fails to allege what investigation counsel could have performed that would
                 demonstrate when the alleged photograph was taken.          See Hargrove v.

                 State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                             Moreover, appellant fails to demonstrate a reasonable
                 probability of a different outcome had counsel investigated. Appellant
                 concedes that he has been unable to prove that the alleged photograph
                 was taken well after the search was conducted.     See Molina v. State, 120

                 Nev. 185, 192, 87 P.3d 533, 538 (2004). And appellant's reliance on NRS
                 47.250(4), which provides for a rebuttable presumption "[t]hat higher
                 evidence would be adverse from inferior being produced," is unavailing
                 where he does not allege that the State actually possessed what appellant
                 claims would have been the best evidence (a photograph of the police
                 physically handing appellant the warrant). See Langford v. State, 95 Nev.
                 631, 637, 600 P.2d 231, 235-36 (1979).
                             Appellant also takes issue with specific findings of the district
                 court. First, he argues that the district court erred in failing to determine
                 whether counsel had conducted an appropriate investigation into the
                 search warrant before it concluded that counsel's performance was
                 reasonable. Appellant's claim is belied by the record, as the district court
                 did not evaluate counsel's performance but rather held only that the claim
                 was barred by the doctrine of the law of the case. Second, appellant
                 argues that the district court erred in denying his claim as being barred by

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 19474    e
                   the doctrine of the law of the case. Appellant is correct that his claim is
                   not barred by the law of the case, but we nevertheless affirm the district
                   court's decision for the reasons stated above.   See Wyatt v. State, 86 Nev.
                   294, 298, 468 P.2d 338, 341 (1970) (holding that a correct result will not be
                   reversed simply because it is based on the wrong reason). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.


                                                                                              j.
                                                                Saitta

                                                                         72:94hafra.
                                                                                             , J.
                                                                Gibbons


                                                                            gekuti           ' J.
                                                                Pickering



                   cc:   Eighth Judicial District Court Dept. 20
                         Law Office of Michael H. Schwarz
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    et,